Citation Nr: 9924553	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  99-06 453	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran had active service from June 1951 to February 
1955.  His appeal ensues from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  


FINDINGS OF FACT

1.  The veteran's claim is plausible and VA has fulfilled its 
duty to assist by properly and fully developing all relevant 
evidence necessary for its equitable disposition.  

2.  The evidence of record includes a clear diagnosis of 
PTSD, and an opinion linking PTSD to an in-service stressor.

3.  The veteran did not engage in combat with the enemy.

4.  The record contains credible supporting evidence that the 
claimed stressor actually occurred.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed PTSD as a result of 
experiencing service-related stressors while serving aboard 
the USS Juneau during the Korean conflict from April 1952 to 
November 1952.  These stressors included acting as a gunner, 
which required taking out enemy ships, being under constant 
fire from the enemy, and witnessing the sinking of several 
North Korean ships.  Based on the veteran's contentions, 
which are presumed to be credible for the purpose of 
determining well groundedness, and on medical evidence of 
record linking PTSD to the claimed stressors, the Board finds 
the claim plausible, and therefore, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Grivois v. 
Brown, 6 Vet.App. 136, 140 (1994) (holding that a well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own).  The Board also 
finds that VA has fulfilled its duty to assist by properly 
and fully developing all relevant evidence necessary for the 
equitable disposition of the veteran's claim.  

Service connection may be established by affirmatively 
showing inception of an injury or disability in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, competent medical evidence 
linking current PTSD symptomatology to the claimed in service 
stressor, and credible supporting evidence that the claimed 
stressor actually occurred.  38 C.F.R. § 3.304(f).  In this 
case, while the veteran's mental problems have been variously 
diagnosed since discharge from service, the evidence of 
record includes several diagnoses of PTSD.  In fact, since 
January 1998, the veteran has participated as an inpatient in 
a PTSD group therapy program, and has consistently been 
diagnosed with PTSD.

The evidence of record also includes a medical opinion 
linking the veteran's PTSD to at least one of the veteran's 
claimed in-service stressors.  A VA examiner who evaluated 
the veteran in May 1998 diagnosed the veteran with PTSD and 
indicated that this diagnosis was affected by the stress the 
veteran experienced while serving on a cruiser in a heavy 
combat zone during the Korean conflict and being bombarded by 
the enemy.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet.App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental 
or corroborative evidence is necessary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, if the evidence 
demonstrates that the veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, 
the veteran's lay testimony alone is not sufficient to 
establish the occurrence of the alleged stressor.  In such 
cases, the evidence must include evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  Dizoglio v. Brown, 9 Vet.App. 163 (1996) (holding 
that the veteran's own testimony as a matter of law cannot by 
itself establish the existence of a stressor); Moreau v. 
Brown, 9 Vet.App. 389, 395-6 (1996) (holding that credible 
supporting evidence of the actual existence of a stressor 
cannot consist solely of a noncombat veteran's solitary 
testimony or an after-the-fact medical nexus based on such 
testimony).

The veteran's DD Form 214 (Report of Separation from the 
Armed Forces of the United States) shows that the veteran 
served on the USS Juneau during his tour of duty, which 
extended from June 1951 to February 1955.  It also shows that 
he received the National Defense Service Medal, Navy 
Occupation Service Medal, Korean Service Medal, and the 
United Nations Service Medal, but no combat-related medals or 
citations for his service.  According to Administrative 
Remarks dated September 1952, the veteran's service on the 
USS Juneau from April 1952 to August 1953 involved 
participation in Task Force 77, which engaged in surface 
bombardment, gun strikes and combat operations in the Korean 
combat zone.  As the record stands, the Board is unclear 
whether the veteran's participation in these operations 
constitutes combat duty.  Therefore, supporting evidence of 
the veteran's statements is necessary to prove the occurrence 
of the claimed stressors.

The Court has held that "credible supporting" evidence of a 
noncombat stressor can be met by other than service records.  
Doran v. Brown, 6 Vet.App. 283, 289 (1994).  The RO in this 
case has not attempted to verify any of the stressors alleged 
by the veteran.  However, the Board believes that the 
aforementioned Administrative Remarks, in conjunction with 
newspaper clippings, bombline summaries and radio press news 
reports submitted in April 1998, as part of the veteran's 
service diary, support the veteran's allegations that the in-
service stressors actually occurred.  These documents 
disclose that the veteran served on an anti-aircraft cruiser 
in a heavy combat zone and participated in surface 
bombardments, activities which the May 1998 VA examiner 
indicated were affecting the veteran's PTSD. 

The evidence of record includes a clear diagnosis of PTSD, an 
opinion linking PTSD to an in-service stressor, and credible 
evidence that the claimed stressor actually occurred.  The 
Board thus finds that the evidence supports the veteran's 
claim of entitlement to service connection for PTSD, and that 
this claim must be granted. 


ORDER

Service connection for PTSD is granted.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

